

STOCK PLEDGE AGREEMENT


THIS STOCK PLEDGE AGREEMENT (hereinafter referred to as this “Agreement”) is
made this the 4th  day of November, 2011, by LY HOLDINGS, LLC, a Kentucky
limited liability company (hereinafter referred to as “Pledgor”) in favor of
FIRST SAVINGS BANK, F.S.B. (hereinafter referred to as “Creditor”).


RECITALS
 
WHEREAS, Lightyear Network Solutions, Inc., a Nevada corporation (hereinafter
referred to as “Debtor”) is indebted to Creditor pursuant to that certain
Promissory Note dated January 21, 2011 in the principal amount of Two Million
and 00/100 Dollars ($2,000,000.00)(hereinafter referred to as the “Loan”); and


WHEREAS, Pledgor as the owner of up to and at least Two Million (2,000,000) of
shares of Convertible Preferred Stock of Debtor (“Preferred Shares”) and
pursuant to that certain Stock Pledge Agreement dated January 21, 2011, Pledgor
pledged and assigned the Preferred Shares to Creditor to secure the Loan ; and


WHEREAS, pursuant to that certain Intercompany Obligations Settlement Agreement
dated November 4, 2011 between  Debtor and Pledgor, Pledgor transferred the
Preferred Stock to Debtor in satisfaction of certain financial obligations owed
by Pledgor to Debtor (“Stock Transfer”); and


WHEREAS, Creditor acknowledged and consented to the Stock Transfer and has
released the Preferred Stock from the collateral securing the Loan (“Release”);
and


WHEREAS, to induce Creditor to consent to the Stock Transfer and Release,
Creditor has required that Pledgor pledge and assign the Shares (as defined
below) to Creditor to a secure the Loan.


NOW, THEREFORE, in consideration of the premises and intending to be legally
bound thereby, Pledgor hereby agrees as follows:


1.           Pledge of Collateral.  Pledgor hereby pledges, transfers, assigns
and grants to Creditor a security interest in and to Two Million (2,000,000)
shares of Common Stock in Debtor (hereinafter referred to as the “Shares”),
Stock Certificate Nos. 1800 and 1801 (and all property subsequently deposited
pursuant hereto in addition to or in substitution for any such property),
together with all cash and non-cash proceeds thereof (all of the foregoing is
herein collectively referred to as the “Collateral”) to secure the following
which hereafter are referred to as the “Obligations”: (a) the prompt payment of
the Loan, and to the fullest extent permitted by applicable law, all costs and
expenses (including reasonable attorney’s fees) incurred by Creditor in the
collection of the Loan, and (b) the performance of all of the terms, conditions
and provisions of this Agreement and of any other agreement or document now or
hereafter executed and delivered by Pledgor, Debtor, or any other person in
connection with the Loan (hereinafter referred to as the “Loan Documents”).


2.           Representations and Warranties.  Pledgor represents and warrants to
Creditor that: (a) Pledgor has full power and authority to enter into this
Agreement; (b) any consent or approval which is required as a condition to the
validity of this Agreement has been obtained; (c) this Agreement constitutes the
valid and legally binding agreement of Pledgor in accordance with its terms and
does not constitute a prohibited transfer under any law, statute, regulation or
ordinance, including the Securities Act of 1933; (d) there is no provision of
any existing mortgage, indenture, contract, subscription agreement, or other
agreement binding on Pledgor or affecting its property which would conflict with
or in any way prevent the execution, delivery or carrying-out of the terms of
this Agreement; (e) Pledgor has good title to the Collateral and the Collateral
is owned free and clear of liens and encumbrances; (f) there are no proceedings
pending or, so far as Pledgor knows, threatened before any court or
administrative agency which, in the opinion of Pledgor, will adversely affect
the financial condition or operation of Pledgor, or the authority of Pledgor to
enter into, or the validity or enforceability of, this Agreement or any of the
Loan Documents; (g) Pledgor will not create, incur, assume or suffer to exist
any mortgage, pledge, lien or other encumbrance of any kind, or any security
interest in any of the Collateral now owned or hereafter acquired, without the
prior written consent of Creditor; (h) Pledgor will immediately notify Creditor
in writing of any event which materially adversely affects the value of the
Collateral or the rights and remedies of Creditor in relation thereto; and (i)
Pledgor has delivered to Creditor any and all certificates evidencing the
Collateral, together with any necessary powers or endorsements.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Other Documents.  Pledgor will execute and deliver to Creditor all
assignments, endorsements, powers, hypothecations and other documents required
at any time and from time to time by Creditor with respect to the Collateral.
Pledgor shall, at its expense, do, make, procure and execute and deliver all
acts, things, writings and assurances as Creditor may at any time request to
protect, assure or enforce its rights, interests and remedies created by,
provided in or emanating from this Agreement. Pledgor authorizes Creditor to
file financing statements covering the Collateral (and all other personal
property of Pledgor) and containing such legends as Creditor shall deem
necessary or desirable to protect Creditor’s interest in the
Collateral.  Pledgor agrees to pay all taxes, fees and costs (including
attorneys’ fees) paid or incurred by Creditor in connection with the
preparation, filing or recordation thereof.  Pledgor shall not file any
amendments, correction statements or termination statements concerning the
Collateral without the prior written consent of Creditor.


4.           Continued Possession of Collateral.  Creditor shall hold possession
of the Collateral so long as any of the Obligations are outstanding.  Upon the
satisfaction in full of all of the Obligations, Creditor shall release any
remaining Collateral to Pledgor.


5.           Covenants of Pledgor and Creditor.


(a)           Pledgor agrees that, so long as Creditor holds possession of the
Collateral, Pledgor will not, without Creditor’s prior written consent,
withdraw, sell, assign, transfer, pledge, or otherwise encumber the Collateral
or any part thereof.  If Pledgor at any time becomes entitled to receive any
cash, stock, or other property as additions to, in substitution of or in
exchange for any of the Collateral, Pledgor shall accept the same as Creditor’s
agent and shall promptly deliver them to Creditor in the exact form received,
with all necessary transfer instruments or stock powers, to be held as further
security for the Obligations.


(b)           Creditor agrees to treat confidentially all non-public,
confidential or proprietary information whether written or oral (the
“Confidential Information”) regarding Debtor, except as Creditor is required to
disclose by law.  Creditor agrees not to disclose or allow disclosure to others
of any Confidential Information.  Creditor hereby acknowledges that it is aware
that the securities laws of the United States prohibit any person who is aware
of material, non-public information concerning Debtor from purchasing or selling
securities in reliance upon such information or from communicating such
information to any other person or entity under circumstances in which it is
reasonably foreseeable that such person or entity is likely to purchase or sell
such securities in reliance upon such information.


6.           Care of Collateral.  Pledgor shall have all risk of loss of the
Collateral. Creditor shall have no liability or duty, either before or after the
occurrence of an Event of Default, on account of loss of or damage to, to
collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against other
parties.  If Creditor actually receives any notices requiring action with
respect to Collateral in Creditor’s possession, Creditor shall take reasonable
steps to forward such notices to Pledgor. Pledgor is responsible for responding
to notices concerning the Collateral.  Creditor’s sole responsibility is to take
such action as is reasonably requested by Pledgor in writing; however, Creditor
is not responsible to take any action that, in Creditor’s sole judgment, would
adversely affect the value of the Collateral as security for the
Obligations.  While Creditor is not required to take certain actions, if action
is needed, in Creditor’s sole discretion, to preserve and maintain the
Collateral, Pledgor authorizes Creditor to take such actions, but Creditor is
not obligated to do so.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Assignment of Collateral.  In addition to all other rights
available to it under applicable laws or otherwise, should Creditor assign,
pledge, or transfer the Loan, Creditor shall have the right to assign therewith
Creditor’s rights in any of the Collateral, and any assignee, pledge, or
transferee shall have the rights of Creditor hereunder with respect to the
Collateral so assigned, pledged, or transferred, and Creditor shall be
thereafter relieved from all duties with respect to any such Collateral.


8.           Event of Default.  The occurrence of any one or more of the
following events shall constitute an event of default (hereinafter referred to
as an “Event of Default”) under this Agreement: (a) an event of default under
the other Loan Documents; (b) failure of Pledgor and/or Debtor to perform,
observe, or comply with any of the provisions of the Loan Documents; (c) if any
information contained in any financial statement, application, schedule, and/or
report in connection with the Loan or any other document given by Pledgor,
Debtor, and/or any other person is not in all material respects true and
accurate or if Pledgor, Debtor, and/ or such person in connection with the Loan
omitted to state any material fact or any fact necessary to make such
information not misleading; (d) if Pledgor, and/or Debtor is generally not
paying debts as such debts become due; (e) the filing of any petition for relief
under Bankruptcy Code or any similar federal or state statute by or against
Pledgor and/or Debtor; (f) an application for the appointment of a receiver for,
the making of a general assignment for the benefit of creditors by, or the
insolvency of Pledgor and/or Debtor; (g) the death of Pledgor, Debtor and/or any
Guarantor of the Loan; (h) the dissolution, whether voluntary, involuntary, or
administrative, of Pledgor and/or Debtor; (i) there is a substantial change in
the existing or prospective financial condition of Pledgor, and/or Debtor which
Creditor in good faith determines to be materially adverse; and/or (j) if at any
time or for any reason Creditor reasonably deems itself to be insecure.


9.           Remedies.


(a)           Upon the occurrence of an Event of Default hereunder, Creditor
may, at its option, proceed to enforce this Agreement and in connection
therewith may (i) declare all or any part of the unpaid Loan, together with all
accrued and unpaid interest thereon, to be immediately due and payable, (ii)
retain or sell all or any portion of the Collateral and apply such Collateral or
the proceeds thereof against the Loan up to the limits expressly provided
herein, (iii) exercise any remedies available to it under the Loan Documents,
and (iv) otherwise exercise all of the rights and remedies of a secured party
under the Kentucky Uniform Commercial Code and under other applicable
laws.  Without limiting the foregoing, Creditor shall have the right to:  (i)
transfer the whole or any part of the Collateral into the name of Creditor or
its nominee; (ii) notify any person obligated on any of the Collateral to make
payment directly to Creditor or its nominee of any amounts due or to become due
thereon; and/or (iii) vote the Collateral.


(b)           Any written notice of the sale, disposition or other intended
action by Creditor with respect to the Collateral which is sent by certified
mail, return receipt requested or by overnight courier to Pledgor at Pledgor’s
address specified below, or such other address of Pledgor which may from time to
time be shown on Creditor’s records, at least five (5) days prior to such sale,
disposition or action, shall constitute reasonable notice to Pledgor, unless
applicable law requires a longer period. However, this provision shall not be
construed to impose any obligation on Creditor to notify Pledgor of Creditor’s
intent to sell, dispose of, or take other action with respect to the Collateral,
except to the extent applicable law requires such notice.


(c)           Pledgor and Creditor recognize that Creditor may be unable to
effect a public sale of all or a part of the Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws, but may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire all or a part of the Collateral for their own account,
for investment and not with a view to the distribution or resale
thereof.  Pledgor acknowledges and agrees that any private sale so made may be
at prices and on other terms less favorable to the seller than if such
Collateral were sold at public sale, and that Creditor has no obligation to
delay the sale of such Collateral for the period of time necessary to permit
registration of such Collateral for public sale under any securities
laws.  Pledgor agrees that a private sale or sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.  If any consent, approval or authorization of any federal, state,
municipal or other governmental department, agency or authority should be
necessary to effectuate any sale or other disposition of the Collateral, or any
partial sale or other disposition of the Collateral, Pledgor will execute all
such applications and other instruments as may be required in connection with
securing any such consent, approval or authorization, and will otherwise use its
best efforts to secure the same.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           All costs and expenses, including, without limitation, attorneys’
fees and expenses, incurred by or on behalf of Creditor in connection with the
taking, holding, preparing for sale or other disposition, selling, managing,
collecting, or otherwise disposing of the Collateral, together with interest
thereon at a per annum rate of interest which is equal to the then highest rate
of interest charged on the principal of the Loan from the date of payment until
repaid in full, and such portion of Creditor’s overhead as Creditor shall
allocate to collection and enforcement of the Obligations in Creditor’s sole but
reasonable discretion (hereinafter referred to as the “Liquidation Costs”),
shall be paid by Pledgor to Creditor on demand and shall constitute and become a
part of the Obligations secured hereby.  Any retained Collateral and any
proceeds of sale or other disposition of the Collateral will be applied by
Creditor to the payment of the Liquidation Costs, and the balance of such
proceeds (if any) will be applied by Creditor toward the payment of the Loan
(whether then due or not) at such time or times and in such order and manner of
application as Creditor may from time to time in its sole discretion
determine.  Except as may be otherwise specifically provided in this Agreement,
all Collateral and proceeds of Collateral coming into Creditor’s possession may
be applied by Creditor to any of the Obligations, whether matured or unmatured,
as Creditor shall determine in its sole but reasonable discretion. Creditor may
defer the application of non-cash proceeds of Collateral to the Obligations
until cash proceeds are actually received by Creditor.


(e)           Each right, power, and remedy of Creditor as provided for in this
Agreement, or in the other Loan Documents or now or hereafter existing at law or
in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power or remedy provided for in this
Agreement or in the other Loan Documents or now or hereafter existing at law or
in equity or by statute or otherwise, and the exercise or beginning of the
exercise by Creditor of any one or more such rights, powers, or remedies shall
not preclude the simultaneous or later exercise by Creditor of any or all such
other rights, powers or remedies.


(f)           No failure or delay by Creditor to insist upon the strict
performance of any term, condition, covenant, or agreement of this Agreement or
of the Loan Documents, or to exercise any right, power or remedy consequent upon
a breach thereof, shall constitute or be deemed to constitute a waiver of any
such term, condition, covenant or agreement or of any such breach, or preclude
Creditor from exercising any such right, power or remedy at any later time or
times.


10.           Power of Attorney.  Pledgor hereby appoints and constitutes
Creditor its agent and true and lawful attorney, with full power of
substitution, with full power and authority to:  (i) prepare, execute, and
deliver on behalf of Pledgor any and all such instruments, assignments, stock
powers, certificates, and other documents as Creditor deems necessary in order
to perfect and protect its interests in the Collateral; (ii) endorse Pledgor’s
name on requests to other secured parties of Pledgor for accountings,
confirmations of collateral, and confirmations of statements of account; and
(iii) upon the occurrence of the Event of Default hereunder, (A) to liquidate
any Collateral and apply the proceeds thereof directly to the Obligations, (B)
to transfer ownership of any Collateral to an account designated by Creditor,
and (C) to take such other actions with respect to the Collateral as Creditor,
in its sole discretion, shall deem necessary or appropriate in order to protect
its interest in the Collateral.  This appointment of agency and power of
attorney is coupled with an interest and may not be revoked or canceled before
all of the Obligations have been paid or otherwise satisfied.


11.           Miscellaneous.  Neither this Agreement nor any term, condition,
covenant, or agreement hereof may be changed, waived, discharged, or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.  This
Agreement shall be governed by the internal laws of the State of Indian and
shall be binding upon the heirs, personal representatives, successors, and
assigns of Pledgor and shall inure to the benefit of the successors and assigns
of Creditor.  As used herein the singular number shall include the plural, the
plural the singular, and the use of the masculine, feminine, or neuter gender
shall include all genders as the context may require, and the term “person”
shall include an individual, a corporation, an association, a partnership, a
trust, a limited liability company, an organization, a government, or political
subdivision thereof and a governmental agency.  Unless varied by this Agreement,
all terms used herein which are defined by the Indiana Uniform Commercial Code
shall have the same meanings hereunder as assigned to them by the Indiana
Uniform Commercial Code, as in effect on the date hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
12.           Waiver of Jury Trial.  Pledgor and Creditor, after consulting or
having had the opportunity to consult with counsel, knowingly, voluntarily, and
intentionally waive any right either of them may have to a trial by jury in any
litigation based upon or arising out of this Agreement, the Loan Documents, or
any related instrument or agreement or any of the transactions contemplated by
this Agreement or any course of conduct, dealing, statements, whether oral or
written, or actions of either of them.  Neither Pledgor nor Creditor shall seek
to consolidate, by counterclaim or otherwise, any action in which a jury trial
has been waived with any other action in which a jury trial cannot be or has not
been waived.


[Signatures appear on the following page]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


“PLEDGOR”
   
LY HOLDINGS, LLC
   
By: 
/s/ W. Brent Rice
 
W. Brent Rice
 
Authorized Party
   
“SECURED PARTY”
   
FIRST SAVINGS BANK, F.S.B.
   
By:
/s/ Don Allen
 
Don Allen
 
Vice President

 
 
6

--------------------------------------------------------------------------------

 
 
IRREVOCABLE STOCK POWER


FOR VALUE RECEIVED, the undersigned does hereby sell, assign, and transfer
to__________________________________, Two Million (2,000,000) shares of the
common stock of LIGHTYEAR NETWORK SOLUTIONS, INC., a Nevada corporation,
represented by Stock Certificate(s) No. 1800 and 1801, standing in the name of
the undersigned on the books of said entity.  The undersigned does hereby
irrevocably constitute and appoints _______________, as its agent and
attorney-in-fact, to transfer said stock on the books of said entity, with full
power of substitution of the premises.



     
LY HOLDINGS, LLC, a Kentucky limited liability company
         
Date:
November 4, 2011
 
By:
/s/ W. Brent Rice
     
Printed Name:
W. Brent Rice
     
Title:
Member



STATE OF __________________
)
 
)  SS:
COUNTY OF __________________
)



Before me, a Notary Public in and for the above county and state, on this
the         day of November, 2011, personally
appeared                                           , as
                                          of LY Holdings, LLC, a Kentucky
limited liability company, and acknowledged the execution of the foregoing
Irrevocable Stock Power on behalf of said company.


WITNESS my hand and notarial seal.



       
My Commission expires:
 
Notary Public
                     
Printed Name
 

 
 
 

--------------------------------------------------------------------------------

 
